

 
Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS AGREEMENT made with effect from the 1st day of July, 2008 (the “Effective
Date”)
 
BETWEEN:
RWH Management Services Ltd.
64 Eagleview Way, Cochrane, Alberta, T4C 1P6
 
(the “Consultant”)
 
AND:
Elmworth Energy Corporation
1250, 521 - 3rd Avenue SW, Calgary, Alberta, T2P 3T3
 
(the “Company”)
 
RECITALS:
 


A.  The Company has requested RWH Management Services Ltd. (" the Consultant")
to provide technical support for the Company; and
 
B.  The Company has agreed to pay the fees for work undertaken on behalf of the
Company, on the terms and conditions contained herein.
 
 
WITNESSES THAT in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
1.1 Entire Agreement
 
This Agreement supersedes all previous invitations, proposals, letters,
correspondence, negotiations, promises, agreements, covenants, conditions,
representations and warranties with respect to the subject matter of this
Agreement. There is no representation, warranty, collateral term or condition
affecting this Agreement for which any party can be held responsible in any way,
other than as expressed in writing in this Agreement.
 
1.2 Amendments
 
No change or modification of this Agreement will be valid unless it is in
writing and signed by each party to this Agreement.
 
1.3 Invalidity of Particular Provision
 
It is intended that all of the provisions of this Agreement will be fully
binding and effective between the parties. In the event that any particular
provision or provisions or a part of one or more is found to be void, voidable
or unenforceable for any reason whatsoever, then the particular provision or
provisions or part of the provision will be deemed severed from the remainder of
this Agreement. The other provisions of this Agreement will not be affected by
the severance and will remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

 


 
1.4 Governing Law
 
This Agreement will be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable in such Province.
 
ARTICLE 2
SERVICES AND REMUNERATION
 
2.1 Services
 
The Consultant agrees to use its reasonable efforts to:
 
(a) Provide technical support for the Company’s exploration programs; and,
 
(b) Assist the President of the Company as requested.
 
2.2 Remuneration
 
For providing the services set out in 2.1 above, the Company agrees to pay the
Consultant $15,000 plus GST per month.
 
2.3 Consultant Not Employee
 
The parties agree that the Consultant is not an employee of the Company and, as
such, save as required by law; there shall be no deductions for any statutory
withholdings such as income tax, Canada Pension Plan, Unemployment Insurance or
Worker’s Compensation.
 
2.4 Statutory Withholdings
 
The Consultant agrees to make and remit all statutory withholdings as may be
required to be made by the Consultant in connection with the performance of its
services for the Company.
 
ARTICLE 3
GENERAL OBLIGATIONS OF THE CONSULTANT
 
3.1 The Company’s Ownership of Rights
 
The Consultant acknowledges and agrees as follows with respect to the ownership
of rights by the Company and the limitation of the Consultant’s rights:
 

 
(a)
The Consultant acquires no rights in any inventions or developments or work
products, including, but not limited to, documents, written materials, programs,
designs, discs and tapes (the “Work Products”) resulting from, derived from or
otherwise related to the performance of the Services by the Consultant or the
Confidential Information. All such inventions, developments and Work Products
are the property of the Company. The Consultant will promptly and duly execute
and deliver to the Company such further documents and assurances and take such
further action as the Company may from time to time request in order to more
effectively carry out the intent and purpose of this section, and to establish
and protect the rights, interests and remedies of the Company.

 

 
(b)
The Consultant will not at any time apply for any copyright, trade mark, patent,
or other intellectual property protection which would affect the ownership by
the Company of any rights in the intellectual property associated with the Work
Products or file any document with any government authority anywhere in the
world or take any other action which could affect such ownership of any
intellectual property associated with the Work Products or aid or abet anyone
else in doing so.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4 
TERM


This Agreement will take effect on the Effective Date and will continue in full
force and effect until December 31, 2008 whereupon this agreement shall be
terminated unless approved in writing by both parties.


ARTICLE 5
UNAUTHORIZED DISCLOSURE
 
Unauthorized Disclosure
 
The consultant acknowledges that:
 

 
(a)
The Consultant will be provided with access to confidential and proprietary
information and knowledge relating to the business of the Company and the
affairs of clients and prospective clients of the Company; and

 

 
(b)
The Consultant will be advanced and promoted by the Company to clients and
prospective clients of the Company as a person of special competence in the
fields comprising the business of the Company.

 
The information and knowledge referred to in paragraph (a) above collectively
comprises an important and valuable asset of the Company and the parties hereto
agree and acknowledge that any disclosure or unauthorized use of any such
information or knowledge by the Consultant will cause damage to the Company.
 
ARTICLE 6
LIABILITIES AND INDEMNITIES OF THE CONTRACTOR AND THE COMPANY


Liability and Indemnity of the Consultant


The Consultant shall be liable to the Company for any loss or damage arising out
of or attributable to the acts or omissions of the Consultant, its agents,
subcontractors or employees.


The Consultant shall indemnify and hold harmless the Company, its directors,
officers, employees and agents from and against all claims, demands, losses,
costs, damages, suits or proceedings whatsoever (collectively referred to as
“Claims”) that arise out of or are attributable to any act or omission of the
Consultant or its employees, subcontractors or agents, and the costs thereof,
including, without limitation, all legal expenses on a solicitor and client
basis, except where such Claims are caused by the negligence of the Company.


The Consultant shall be liable for and shall indemnify and save harmless the
Company and each of its representatives, directors, officers, employees and
agents, with respect to any income taxes payable by the Consultant as a result
of this Agreement, or for any contributions and penalties imposed on the Company
by any governmental or other public authority having jurisdiction, for failure
by the Consultant to comply with payment and contribution requirements pursuant
to the Workers’ Compensation Act, Canada Pension Plan Act, Unemployment
Insurance Act and Income Tax Act.


Liability and Indemnity of the Company


The Company shall be liable to the Consultant and its employees for any loss or
damage arising out of or attributable to the acts or omissions of the Company,
or its employees.

 
 

--------------------------------------------------------------------------------

 





The Company shall indemnify and hold harmless the Consultant and each of its
directors, officers, and employees, from and against all Claims that arise out
of or are attributable to any act or omission of the Company or its employees or
agents, and the cost thereof, including, without limitation, all legal expenses
on a solicitor and client basis, except where such Claims are caused by the
negligence of the Consultant.


The Company shall be liable for and shall indemnify and save harmless the
Consultant, its directors, officers, employees and sub-contractors, with respect
to any income taxes payable by the Company or for any contributions and
penalties imposed on the Consultant by any governmental or other public
authority having jurisdiction, for failure by the Company to comply with payment
and contribution requirements pursuant to the Workers’ Compensation Board Act,
Canada Pension Plan Act, Unemployment Insurance Act and Income Tax Act.


 
ARTICLE 7
CONFIDENTIALITY
 
Confidentiality
 
The Consultant shall keep in confidence and shall not disclose or make available
to third parties or in any other way make use of any materials or information
the Company provides to the Consultant pursuant to this Agreement, other than to
the extent necessary to provide its services set out herein. Upon termination of
this Agreement, the Consultant will return to the Company all materials that
have been provided to the Consultant by the Company.


ARTICLE 8
GENERAL
 
Arbitration
 
All disputes arising out of or in connection with this contract, or in respect
of any defined legal relationship associated therewith or derived therefrom,
shall be referred to and finally resolved by arbitration pursuant to the
provisions of the Arbitration Act of Alberta.
 
Notices
 
Any notice, direction, request or other communication required or contemplated
by any provision of this Agreement shall be given in writing and shall be given
by delivering or faxing same to the Company or the Consultant, as the case may
be, as follows:
 



 
(a)
To the Consultant at:



RWH Management Services Ltd.
64 Eagleview Way, Cochrane, Alberta, T4C 1P6
Attention: Ron Hietala



 
(b)
To the Company at:

Elmworth Energy Corporation
1250, 521 - 3rd Avenue SW, Calgary, Alberta, T2P 3T3
Attention: Mark Gustafson
 
Any such notice, direction, request or other communication shall be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax, on the next business day after receipt of transmission. Either party may
change its fax number or address for service from time to time by notice in
accordance with the foregoing.

 
 

--------------------------------------------------------------------------------

 
 
 
 Laws
 
This Agreement is governed by the laws of the Province of Alberta.
 
Enurement
 
This Agreement shall enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors and assigns.
 
IN WITNESS WHEREOF the parties have executed this Agreement.



 
Per authorized signatory
 
/s/ RON W. HIETALA
RWH Management Services Ltd.




 
Per authorized signatory:
 
/s/ MARK GUSTAFSON
Elmworth Energy Corporation

 

